Citation Nr: 0610867	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-29 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from August 1984 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.   
 
The veteran testified at a RO hearing in March 2004 and at a 
Travel Board hearing before the undersigned in November 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  

The veteran is claiming entitlement to service connection for 
sleep apnea, and is essentially asserting that this began 
during service.  Sleep apnea is defined as transient attacks 
of failure of automatic control of respiration, resulting in 
alveolar hypoventilation, which becomes more pronounced 
during sleep.  See Dorland's Illustrated Medical Dictionary 
528, 1381 (28th ed. 1994).  The Board notes that the claims 
file includes sufficient medical evidence showing a diagnosis 
of the claimed sleep apnea disorder.  During recent VA 
examination in August 2003, the examiner made a diagnosis 
that the veteran definitely has obstructive sleep apnea.  
Obstructive sleep apnea is defined as sleep apnea resulting 
from collapse or obstruction of the airway with the 
inhibition of muscle tone that occurs during REM sleep.  Id.  

Service medical records show that the veteran was treated 
numerous times in service for respiratory complaints, with 
assessments including obstructive breathing; questionable 
exertion breathing obstruction; exercise-induced asthma; 
exercise-induced bronchospasm; intrinsic type mandible 
exercise-induced bronchospasm; dysfunctional breathing with 
exercise; questionable reactive airway disease; and 
questionable upper airway obstruction or cause of PT failure.

An August 1990 consultation report shows that the veteran 
underwent a sleep study for questionable obstructive sleep 
apnea.  Total sleep time was 256 minutes, and Stage I and II 
sleep were attained.  No REM sleep was observed.  During the 
recording the veteran exhibited a total of 36 episodes of 
brief apnea (up to 12 seconds in duration) and hypopnea (9 to 
24 seconds in duration).  The sleep apnea index was 8.  

The report contains other pertinent findings and an 
interpretation that this is a mildly abnormal polysomnogram 
due to numerous episodes of mild hypopnea and a few brief 
episodes of apnea, of the obstructive type.  There was no 
significant arterial capillary oxygen desaturation during 
these episodes.  The report concludes with a comment that the 
above episodes are clinically insignificant.

A separate service medical record of the same date as the 
above consultation report noted complaints of snoring and 
difficulty breathing through the mouth while exercising.  The 
author commented that the sleep study found 12 episodes of 
mild obstructive sleep apnea.

In December 1990, the veteran was seen for complaints of 
asthma.  The report noted a history of upper airway 
obstruction which hinders exercise and interferes with sleep.  
The report indicated that surgery for this problem was 
recommended.  At that time, the assessment was obstructive 
breathing.

The veteran was seen in February 1991 for a follow-up for 
exertional dyspnea.  The report noted that the pattern is of 
upper airway collapse with inspiration, that prevents him 
from running.  The report noted that the veteran was seen by 
ENT with evidence of collapsible hypopharynx with maneuvers.  
The report also noted that medication had improved his 
snoring, but the veteran still had complaints of breathing 
problem with exertion.  The assessment at that time was 
questionable upper airway obstruction or cause or PT failure.  
At that time, the plan was to assess for questionable lower 
airway obstruction/hyperreactivity.

At the veteran's April 1991 ETS (expiration of term of 
service) examination, he reported having ear, nose or throat 
trouble and that ENT wanted to do surgery.  He also reported 
that he had exercise induced asthma with shortness of breath 
when he runs.  On examination, the examiner evaluated the 
mouth and throat, and lungs and chest as normal; and 
summarized defects to include a history of questionable upper 
airway soft tissue obstruction.  The examiner recommended 
that the veteran follow this up with an ENT.

After service the claims file contains private and VA medical 
records dated from 1992 to January 2006.  In March 1995 the 
veteran was seen for respiratory complaints assessed as upper 
and lower respiratory infection with reactive airway 
component.  Subsequent medical records show treatment for 
respiratory problems, and include impressions including 
shortness of breath, especially with exercise, probably 
secondary to mild reversible obstructive airway disease.

In August 2003 the veteran underwent a VA respiratory 
examination, which included examination for the veteran's 
claimed sleep apnea.  At that time, the veteran explained 
that during service he was a mechanic and was exposed to some 
asbestos.  He reported that during service, he had exercise 
induced asthma, with problems only when he would run and his 
throat would feel like it was closing.  Examination included 
physical examination, and pulmonary function testing.  After 
examination, the report includes the following diagnosis:  
"The veteran definitely has obstructive sleep apnea.  Again, 
he states the had this while he was in the service.  I did 
not see that report, but he definitely has it now."

An April 2004 private operative report shows pre- and post-
operative diagnoses of (1) severe obstructive sleep apnea; 
(2) nasal septal deviation; and (3) tonsillar hypertrophy.  
At that time the veteran underwent tonsillectomy and 
adenoidectomy; and septoplasty and turbinate reduction, in 
treatment for complaints of snoring and sleep apnea.  An 
associated report of history and physical examination 
concluded with an assessment of severe obstructive sleep 
apnea.  The treating physician noted that the veteran had a 
history of severe obstructive sleep apnea; and that sleep 
study had shown an RDI of 60 with oxygen desaturations.  The 
physician also noted that physical examination demonstrated 
septal deviation, large turbinates, as well as enlarged 
tonsils and adenoidal hypertrophy, noted on 
nasopharyngoscopy.

In sum, there is competent medical evidence of a current 
diagnosis of obstructive sleep apnea; evidence of pertinent 
symptoms in service; and indications that the claimed 
obstructive sleep apnea disability may be associated with 
symptoms in service.  However, the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim as there is no competent evidence such as a medical 
opinion linking any current sleep apnea disorder to service.  
See 38 C.F.R. § 3.159.  

There are no medical opinions of record addressing the issue 
of whether any current sleep apnea disorder is linked to 
service.  Although the August 2003 VA examination examiner 
diagnosed obstructive sleep apnea, he did not provide an 
opinion regarding whether that disorder was related to 
service or to a service-connected disability.  In this 
connection, the Board notes that there are some evidentiary 
indications that the sleep apnea may be related to the 
veteran's service-connected asthma.  Therefore, an 
examination is necessary in order to obtain an opinion as to 
whether any current sleep apnea disability is related to 
service or service-connected disability. Id.  

Moreover, since the most recent examination in August 2003, 
additional pertinent treatment records have been received.  
Therefore, a contemporaneous and thorough VA examination and 
medical opinion based on all of the medical evidence of 
record would assist in clarifying the nature and etiology of 
the appellant's claimed sleep apnea disability.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Prior to examination, the RO must 
obtain any other treatment records relevant to the claimed 
condition and not already of record.  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should request that the 
veteran identify any pertinent treatment 
providers since service associated with 
his claimed sleep apnea, for which 
treatment records have not been obtained.  
The RO should request all relevant 
medical records identified, and associate 
such records with the claims folders, 
including any relevant VA treatment 
records since October 2005.

2.  The RO should then schedule the 
veteran for appropriate VA examination to 
determine the nature and etiology of any 
sleep apnea disorder.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, and all 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
the examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner determines that 
it is not feasible to respond to any of 
the inquiries below, that examiner should 
explain why it is not feasible to 
respond.

The examiner should, based on the 
examination and review of the record, 
identify any sleep apnea disorder, and 
render comments specifically addressing 
the following question: If a sleep apnea 
disorder is diagnosed, and based upon an 
assessment of the entire record, is it at 
least as likely as not (probability of 50 
percent or better) that such disorder (a) 
is the result of injury or disease 
incurred or aggravated during active 
service, or (b) is proximately due to or 
the result of a service connected 
disability, including asthma.  The 
examiner should comment on the inservice 
medical records showing a sleep study in 
July 1990 for possible obstructive sleep 
apnea; as well as other medical records 
showing inservice complaints and symptoms 
the examiner associates with risk factors 
for sleep apnea.

3.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claim for service 
connection for sleep apnea.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

